Citation Nr: 0004769	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  93-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left 
foot disability, described as residuals of a gunshot wound 
(GSW), left foot and heel, for the purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to December 
1953, and from May 1956 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In January 1999, the Board remanded the instant claim for 
further development.  Accordingly, the requested development 
has been accomplished to the extent possible and the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  At the time of the veteran's death, he had initiated an 
appeal from denial of a claim for entitlement to an increased 
evaluation for a left heel disability.

2.  Evidence on file at the time of death revealed severe 
left foot impairment, but no more.  It is not shown with 
regard to the left foot that he would be equally well off 
with amputation below the knee with application of a suitable 
prosthesis appliance.



CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
GSW of the left foot for accrued benefits purpose, have not 
been met. 38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991); 38 
C.F.R. §§ 3.1000, 4.71a, Diagnostic Code (DC) 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the veteran's appeal terminated with his death, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased claimant's claim 
for VA benefits by submitted a timely claim for accrued 
benefits. 38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994). Thus, while the appellant's claim for 
accrued benefits in this appeal is separate from the claim 
for service connection that the veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
veteran's claim and, by statute, the appellant takes the 
veteran's claim as it stood on the date of his death. 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); 
Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998). In the instant 
case, the veteran died in May 1979 of an acute myocardial 
infarction. 

The Board in a remand dated in July 1995 noted that the 
record reflected that the veteran had perfected an appeal to 
the August 1974 rating decision granting him a 30 percent 
evaluation for a left foot and heel disability.  The issue 
had not been certified to the Board for appellate review and 
was open at the time of his death.  The Board directed the RO 
to clarify whether the appellant wished to pursue this claim 
for purposes of accrued benefits.   

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a 
claimant was entitled at the time of his or her death under 
existing ratings or based on evidence in the file at the time 
of his or her death. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000. Here, the appellant (the veteran's widow) is 
advancing essentially the same increased rating claim (for 
accrued benefit purposes) which the veteran had pending at 
the time of his death.

The Board finds that the claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a)(West 1991). Generally, a 
claim that a disability has become more severe where the 
disability was previously service connected and rated, and 
the claimant subsequently asserts that a higher evaluation is 
justified due to an increase in severity is sufficient to 
establish well groundedness. Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  Prior to his death, the veteran did 
not allege that any records of probative value that may be 
obtained, and which have not already been requested by the VA 
or associated with his claims folder, were available. The 
Board accordingly finds that the duty to assist has been 
satisfied.

Service medical records reveal that the veteran accidentally 
shot himself in the loft foot.  At discharge from his first 
period of service residuals of the foot injury were noted.

By rating decision in December 1953, service connection was 
granted for residuals of a GSW, left os calcis.  A 30 percent 
disability rating was assigned.  This rating was assigned for 
foot injuries under DC 5284.

The veteran reenlisted in 1956, and remained on active duty 
until his retirement in 1974.  

By rating decision in August 1974, payments were again 
granted for residuals of a GSW, and residuals of a left foot 
and heel disability.  A 30 percent disability rating was 
assigned, and was in effect at the time of the veteran's 
death in May 1979. 

The medical evidence of record at the time of the veteran's 
death consisted of service, VA and private medical records 
showing treatment for his left foot disorder as well as other 
unrelated complaints.  On examination in August 1974, it was 
noted that he was in a left leg brace.  There was a decrease 
in the size of the foot, and reportedly he could not put 
weight on the foot.  There were good pulses and there was 
tenderness elicited on flexion and extension of the ankle.  
X-rays revealed some bony changes at the os calcis.  The foot 
was otherwise normal.  Historically, the veteran reported 
pain in the morning, and noted that some days he was up to 45 
minutes before he could put weight on the foot.  He reported 
that he did not do a great deal of standing.

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999). Under 38 C.F.R. § 4.71a, DC 
5284, Foot injuries, other, the veteran's left foot disorder 
is rated as a severe foot injury, and warrants a 30 percent 
disability evaluation. This is the highest rating under this 
code without actual loss of the use of the foot.  38 C.F.R. § 
4.71a, DC 5284 (1999).

The evidence of record does not show any complaints or 
findings of loss of use of the left foot.  It is not shown 
that there were absent reflexes in the left foot.  There were 
good pulsations.  While he did have a brace in 1974, it was 
not shown that he had left foot drop.  In fact it was noted 
that he had flexion and extension of the foot.  While there 
were complaints of pain, these would be complicated in the 
rating assigned.  There is no basis to conclude that there 
were findings approximating loss of use of the foot.  It is 
not shown that there was evidence that he would be equally 
well served by amputation and application of a suitable 
prosthetic device.  In fact the records reveal that the 
veteran after being rated at 30 percent for the foot injury, 
reentered active duty and served for an additional 18 years 
before retiring, and reinstating the 30 percent disability 
rating.

In light of the absence of medical evidence to support the 
claim and as the 30 percent evaluation was the maximum 
allowable under the code, the Board thus finds that the 30 
percent evaluation in effect at the time of the veteran's 
death was the appropriate evaluation. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5284. Therefore, 
the Board concludes that the preponderance of the evidence is 
against an increased evaluation for a left foot and heel 
disorder for accrued benefits purposes and the claim is 
denied.


ORDER

Entitlement to a rating in excess of 30 percent for a left 
foot disability, described as residuals of a GSW, left foot 
and heel for the purposes of accrued benefits, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 


